Exhibit (10)(iii)(A)(21)

 

Notice of Grant of   Cincinnati Bell Inc. Stock Appreciation   I.D. No.:
31-1056105 Right Agreement   221 East Fourth Street  

Cincinnati, Ohio 45202

 

 

 

[Name of Employee]   Number of SAR Units:                      [Company’s Name]
  Grant Date:                      [Address of Employee]   Grant Price:
$                     [Address of Employee]   Plan: Cincinnati Bell Inc. 2007
Long Term Employee’s Soc. Sec. No.:                       

Incentive Plan

 

 

Cincinnati Bell Inc. (“CBI”) hereby grants to the Employee named above (“you”),
on the date identified above as the Grant Date (the “Grant Date”) and under the
Cincinnati Bell Inc. 2007 Long Term Incentive Plan (the “Plan”) and this
agreement, a Stock Appreciation Right (the or this “SAR”) for the number of SAR
Units that is identified above.

A SAR Unit shall be deemed, for all purposes hereof, to have a value that is, as
of any date on which the SAR is exercised as to such SAR Unit, equal to the
difference between: (i) the fair market value of a common share, par value
$0.01, of CBI (a “Share”) on such exercise date and (ii) the Grant Price that is
identified above, which Grant Price has been determined by CBI to be the fair
market value of a Share on the Grant Date.

Except as is otherwise provided under this SAR’s other terms, the SAR granted
under this SAR may be exercised by you:

 

1. at any time on or after but not before the first annual anniversary of the
Grant Date, for any whole number of SAR Units that is up to but not in excess of
28% of the total number of SAR Units granted to you under the SAR; and

 

2. at any time on or after but not before the last day of each of the next 24
calendar months beginning after the month in which the first annual anniversary
of the Grant Date falls, for any additional whole number of SAR Units that is up
to but not in excess of 3% of the total number of SAR Units granted to you under
the SAR.

This SAR is subject to the terms of the first page hereof (the “Notice Page”),
the seven pages setting forth this SAR’s standard terms that immediately follow
the Notice Page (the “Standard Terms Pages”), and the Plan.

By your signature and CBI’s signature below, you and CBI agree that this SAR is
granted under and governed by the terms and conditions of the Notice Page, the
Standard Terms Pages, and the Plan, all of which are deemed incorporated as part
of this SAR.

 

Cincinnati Bell Inc.     

 

       [Your Signature] By  

 

              Date  

 

Date  

 

      

 

1



--------------------------------------------------------------------------------

CINCINNATI BELL INC. 2007 LONG TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHT AGREEMENT

STANDARD TERMS

This page and the following six pages (the “Standard Terms Pages”) provide
certain terms that apply to a Stock Appreciation Right (the “SAR”) that has been
granted by Cincinnati Bell Inc. (“CBI”) to an employee (“you”) under the
Cincinnati Bell Inc. 2007 Long Term Incentive Plan (the “Plan”). The SAR to
which these Standard Terms Pages apply is the SAR identified on a page (the
“Notice Page”) to which these Standard Terms Pages are attached.

The SAR is subject to all of the terms of the Notice Page, these Standard Terms
Pages, and the Plan, and all should be considered terms of the SAR and read in
conjunction with each other. Also, all actions to be taken by CBI under the
terms of the Notice Page and these Standard Terms Pages shall be taken by the
Committee (as defined in the Plan) or such person or persons who are delegated
to perform such actions by such Committee pursuant to the terms of the Plan.

 

1. Purpose of SAR. The SAR is an award that gives you the right, but only on
certain dates and subject to certain conditions, to exercise the SAR for a
certain number of SAR Units. To the extent that you exercise the SAR with
respect to any number of SAR Units, you will receive a distribution as of such
exercise date (in such form as is provided in later provisions of these Standard
Terms Pages) equal to the value of such SAR Units (as is determined as of such
exercise date and in accordance with the terms of the Notice Page).

 

  a. SAR Unit. For purposes of the SAR, a “SAR Unit” refers to a bookkeeping
item by which the amount of any payment to be made upon an exercise of the SAR
is determined based on the appreciation over a certain period of time in the
fair market value of a common share, par value $0.01, of CBI (a “Share”) but
does not represent an interest in an actual Share or any other property.

 

  b. Fair Market Value. For purposes of the SAR, the “fair market value” of a
Share as of any date is and shall be determined by CBI in accordance with the
terms of the Plan.

 

2. Expiration of Right To Exercise SAR. You may exercise the SAR only at such
times and to such extents as are provided under the Notice Page, except to the
extent otherwise provided under the following provisions of this section 2. The
following provisions of this section 2 shall apply notwithstanding any
provisions of the Notice Page which might be read to the contrary.

 

  a. Final Expiration Date. In no event may any part of the SAR be exercised
after, and the right to exercise the SAR shall expire no later than at, the end
of the day immediately preceding the tenth annual anniversary of the date on
which the SAR is granted.

 

  b. Death or Disability.

 

  i.

Upon termination of your employment with the Company as a result of your death
or disability, the SAR shall become immediately and fully

 

2



--------------------------------------------------------------------------------

 

exercisable (even if it would not then be exercisable under the other terms of
the SAR) and may be exercised up to but not after the earlier of (A) the day
immediately preceding the first annual anniversary of the date of your
termination or (B) the day immediately preceding the tenth annual anniversary of
the date on which the SAR is granted.

 

  ii. For purposes of the SAR, you will be deemed to have incurred a
“disability” if, and only if, you have a physical or mental condition that CBI
determines (A) makes you unable to perform all of the duties of your then
current position with the Company and (B) is reasonably expected to result in
your death or to last for a continuous period of at least twelve months. In
order to make such a determination of your disability, CBI may in its discretion
require that your condition of disability be certified to by a physician chosen
or approved by CBI or that you present evidence that you have been determined by
the U.S. Social Security Administration to be disabled.

 

  c. Retirement.

 

  i. If your employment with the Company is terminated because of your
retirement, then the SAR’s exercisability on and after your retirement shall be
determined under the terms of the SAR in the same manner as if you had not
retired and instead remained an employee of the Company (until your subsequent
death).

 

  ii. For purposes hereof, your employment with the Company will be deemed to
have terminated because of your “retirement” if, and only if, your termination
of employment with the Company occurs both (A) after you either have both
attained at least age 55 and completed at least 10 years of employment with the
Company or become eligible for retiree medical coverage under a Company health
care plan and (B) other than for cause.

 

  d. Termination for Cause.

 

  i. If your employment with the Company is terminated for cause, the SAR shall
thereupon be canceled and forfeited in its entirety (including as to any portion
of the SAR that is exercisable immediately before your termination of employment
with the Company) and the SAR may not be exercised thereafter in any respect.

 

  ii. For purposes hereof, your employment with the Company will be deemed to
have terminated for “cause” if, and only if, your termination of employment with
the Company occurs by reason of or as a result of your participation in conduct
consisting of fraud, felony, willful misconduct, or commission of any act that
causes or may reasonably be expected to cause substantial damage to the Company.

 

3



--------------------------------------------------------------------------------

  e. Involuntary Termination Without Cause.

 

 

i.

If your employment with the Company is involuntarily terminated without cause,
the SAR shall be deemed to be immediately and fully exercisable as to, and only
as to, a number of SAR Units that is equal to the greater of (A) the number of
SAR Units as to which the SAR can be exercised on the date on which your
employment with the Company is involuntarily terminated as determined without
regard to this paragraph or (B) the product produced by multiplying the total
number of SAR Units that are subject to the SAR by your involuntary termination
fraction, and such exercisable portion of the SAR may be exercised up to but not
after the earlier of (x) the 90th day after the date your employment with the
Company terminates or (y) the day immediately preceding the tenth annual
anniversary of the date on which the SAR is granted. Any remaining portion of
the SAR (the portion that is not exercisable on the date your employment with
the Company is involuntarily terminated without cause) shall thereupon be
canceled and forfeited and may not be exercised thereafter in any respect.

 

  ii. For purposes hereof, your employment with the Company will be deemed to
have been “involuntarily terminated without cause” if, and only if, your
employment with the Company terminates because the Company unilaterally (other
than due to your implicit or explicit request and where you were willing and
able to continue performing services for the Company) terminates your employment
and service with the Company for any reason other than for cause.

 

  iii. Also for purposes hereof, in the event your employment with the Company
is involuntarily terminated without cause, your “involuntary termination
fraction” is a fraction having a numerator equal to the number of months
included in the period from the first day of the month in which the SAR is
granted to the last day of the month in which your employment with the Company
is involuntarily terminated and a denominator equal to the number of months
included in the period from the first day of the month in which the SAR is
granted to the last day of the month in which the SAR would first have been
fully exercisable had your employment with the Company continued beyond the date
on which the SAR would first have been fully exercisable while you were still
employed by the Company.

 

  f.

Other Termination. If your employment with the Company is terminated for any
reason other than your death, disability, retirement, cause, or involuntary
termination without cause, (A) any portion of the SAR that is not exercisable
(determined under the terms of the SAR) on the date your employment with the
Company terminates shall thereupon be canceled and forfeited and may not be
exercised thereafter in any respect and (B) any portion of the SAR that is
exercisable (determined under the terms of the SAR) on the date your employment
with the Company terminates may be exercised up to but not after

 

4



--------------------------------------------------------------------------------

 

the earlier of (x) the 90th day after the date your employment with the Company
terminates or (y) the day immediately preceding the tenth annual anniversary of
the date on which the SAR is granted.

 

  g. Special Rules Concerning Termination of Employment. Your transfer from any
Company organization to another Company organization shall not be considered a
termination of employment with the Company. Nor shall it be considered a
termination of employment with the Company if you are placed on a military or
sick leave or other leave of absence which is considered by the Company as
continuing intact your employment relationship; in such a case, your employment
relationship shall be continued until the later of the date when the leave
equals 90 days or the date when your right to reemployment shall no longer be
guaranteed either by law or by contract.

 

3. Exercise of SAR. The SAR may be exercised as of any date only by a written
notice or a facsimile to CBI, signed by you or such other person who is entitled
to exercise the SAR and received during normal business hours on such date or
any earlier date by CBI. The written notice or facsimile shall state the number
of SAR Units with respect to which the SAR is being exercised. If the SAR is
exercised by anyone other than you, the written notice or facsimile shall be
accompanied by proof of the right of such person to exercise the SAR. You (or
any other person who is exercising the SAR) may not exercise the SAR as to any
fractional SAR Unit.

 

4. Payment in Shares or Cash. Notwithstanding any other provision of the SAR to
the contrary, the value of all SAR Units required to be distributed under the
SAR as of any date (on which the SAR has been exercised with respect to such SAR
Units) shall be distributed in Shares if, and only if, there are then a
sufficient number of Shares available to be issued under the Plan to make such
entire distribution in Shares. In such situation, the number of Shares to be
distributed on such date shall be equal to the number of Shares that have a fair
market value (determined as of such distribution date and in accordance with the
Plan’s terms for determining fair market value) equal to the value of the SAR
Units required to be distributed on such date under the SAR. In any other case,
when there are not then a sufficient number of Shares available to be issued
under the Plan to make such entire distribution in Shares, the value of all such
SAR Units shall be distributed in cash (in an amount equal to such value).

 

5. Distribution of Shares and Stock Certificates; Payment in Cash.

 

  a. Distribution of Shares and Share Certificates. For all purposes of the SAR,
CBI shall be deemed to have distributed Shares to you (or to any other person
entitled to the Shares) pursuant to the SAR as of any date by transferring the
ownership of such Shares on CBI’s records to you (or, if applicable, such other
person) on such date. Such transfer shall make you (or, if applicable, such
other person) the legal owner of such Shares. Further, on or as soon as possible
after any date on which CBI transfers the ownership of any Shares on CBI’s
records to you (or, if applicable, such other person) pursuant to the SAR, one
or more stock certificates which evidence such Shares shall be issued by CBI to
you (or, if applicable, to such other person).

 

5



--------------------------------------------------------------------------------

  b. Payment in Cash. For all purposes of the SAR, CBI shall be deemed to have
distributed cash to you (or to any other person entitled to the cash) pursuant
to the SAR as of any date by delivering a cash payment in any commercially
acceptable form or depositing such amount into an account specifically
identified by you (or, if applicable, such other person). To the extent CBI
delivers cash to you (or, if applicable, such other person) in payment of the
value of any SAR Units under the SAR, you (or, if applicable, such other person)
shall have no right to receive Shares in payment of such value.

 

6. Withholding Requirements. The Company shall satisfy all federal, state, and
local tax withholding requirements related to CBI’s distribution of any Shares
or cash pursuant to the SAR. The Company shall satisfy such tax withholding
requirements by, without any advance notice having to be given to you (or to any
other person entitled to the distribution), either:

 

  a. withholding an amount sufficient to meet such requirements from any amounts
payable to or with respect to you by the Company other than by reason of the
SAR;

 

  b. retaining Shares having a fair market value, or cash, sufficient to meet
such requirements from the Shares or cash that CBI would otherwise distribute
pursuant to the SAR; or

 

  c. combining the methods described in clauses a and b above.

The Company may choose the method by which such tax withholding requirements
shall be satisfied, in its sole discretion.

 

7. Effect of Employment Agreement. Notwithstanding any of the other provisions
of the SAR, if the provisions of a written employment agreement between the
Company and you would give you the right to exercise the SAR with respect to any
SAR Units on a date that occurs on or before the date on which the SAR could
otherwise be exercised with respect to such SAR Units, or would require that you
be deemed to be employed by the Company until a date later than the actual date
on which your employment with the Company terminates for purposes of determining
the extent to which and the date on which you can exercise the SAR, then such
employment agreement provisions shall control (and shall be deemed an amendment
to the SAR and incorporated herein by reference).

 

8. Regulatory Compliance and Investment Representation. Notwithstanding any
other provision of the SAR, Shares or cash may be distributed by CBI under the
SAR at any time only upon full compliance with all then-applicable requirements
of law and, in the case of the distribution of Shares, the requirements of the
exchange upon which Shares may then be traded. In addition, by signing the SAR,
you represent and agree that, if you are distributed any Shares at a time when
there is not in effect under the Securities Act of 1933 a registration statement
pertaining to the Shares and there is not available for delivery a prospectus
meeting the requirements of Section 10(A)(3) of such Act, then:

 

  a. you will accept and receive such Shares for the purpose of investment and
not with a view to their resale or distribution;

 

6



--------------------------------------------------------------------------------

  b. upon such receipt, you will furnish to CBI an investment letter in form and
substance satisfactory to CBI;

 

  c. prior to selling or offering for sale any such Shares, you will furnish CBI
with an opinion of counsel satisfactory to CBI to the effect that such sale may
lawfully be made and will furnish CBI with such certificates as to factual
matters as CBI may reasonably request; and

 

  d. certificates representing such Shares may be marked with an appropriate
legend describing such conditions precedent to sale or transfer.

 

9. Company. For all purposes of these Standard Terms Pages, the term “Company”
shall have the meaning ascribed to it by the terms of the Plan (and generally
will include CBI and all of CBI’s subsidiary organizations).

 

10. Notices. Any notice to CBI relating to the SAR must be in writing and
delivered in person or by registered mail to CBI at the following address:
Cincinnati Bell Inc., 221 East Fourth Street, Cincinnati, Ohio 45202, Attention:
Director of Compensation and Benefits, or at such other address as CBI has
designated by notice. Any notice to you or any other person succeeding to your
rights under the SAR must be delivered to you or such other person at your
address on record with CBI or such other address as is specified in a notice
filed with CBI.

 

11. Successors. All rights under the SAR are personal to you and are not
transferable by you otherwise than by will or the laws of descent and
distribution, and during your lifetime the SAR may be exercised only by you or
your guardian or legal representative. However, in the event of your death, your
rights under the SAR are transferable to your legal representatives, heirs, or
legatees. The SAR shall inure to the benefit of and be binding upon CBI and its
successors and assigns and you and your legal representatives, heirs, and
legatees.

 

12. Plan. The SAR is issued under the Plan, the Cincinnati Bell Inc. 2007 Long
Term Incentive Plan. Except as is otherwise specifically provided herein, the
SAR is subject to all of the terms of the Plan and the provisions of the Plan
shall control if there is any conflict between the Plan and the Notice Page and
the Standard Terms Pages and with respect to any matters that are not addressed
in the Notice Page and the Standard Terms Pages. The Plan is incorporated by
reference and made a part of the SAR. In particular but not by way of limiting
the effect of the preceding sentence, the following terms of the Plan all apply
to the SAR and should be reviewed carefully by you:

 

  a. the terms of the Plan that concern the effect on the SAR of a Change in
Control of CBI;

 

  b. the terms of the Plan that concern adjustments to be made in SAR in certain
circumstances that involve a CBI stock dividend or split, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares, or other
corporate change, or any distributions to common shareholders of CBI other than
cash dividends; and

 

7



--------------------------------------------------------------------------------

  c. the right of a committee of CBI to administer the SAR, interpret all terms
of the SAR, and decide all disputes arising under the SAR.

 

8